Exhibit 10.1

License Agreement

by and between

Takeda Pharmaceutical Company Limited

and

Tobira Therapeutics, Inc.

Dated August 1st, 2007

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE 1.

(Definitions)

  4   

ARTICLE 2.

(Grant of License)

  10   

ARTICLE 3.

(Patent Assignment)

  14   

ARTICLE 4.

(Consideration)

  16   

ARTICLE 5.

(Disclosure of Information and Technology Transfer)

  23   

ARTICLE 6.

(Development Work)

  25   

ARTICLE 7.

(Regulatory Matters)

  27   

ARTICLE 8.

(Manufacturing)

  28   

ARTICLE 9.

(Sale of the Product And Report)

  29   

ARTICLE 10.

(Representation and Warranties)

  31   

ARTICLE 11.

(Indemnification)

  33   

ARTICLE 12.

(Secrecy)

  35   

ARTICLE 13.

(Patents)

  38   

ARTICLE 14.

(Inventions and Improvements)

  40   

ARTICLE 15.

(Force Majeure)

  41   

ARTICLE 16.

(Term of Agreement and Termination)

  42   

ARTICLE 17.

(Effects of Breach and Termination)

  44   

ARTICLE 18.

(Limitation of Liability)

  48   

ARTICLE 19.

(Assignment)

  49   

ARTICLE 20.

(Severability)

  49   

ARTICLE 21.

(Entire Agreement; Modification)

  50   

ARTICLE 22.

(Official Text and Governing Law)

  50   

ARTICLE 23.

(Notice)

  50   

ARTICLE 24.

(Arbitration)

  50   

ARTICLE 25.

(Construction)

  51   

ARTICLE 26.

(Counterparts)

  51   

ARTICLE 27.

(Waiver)

  51   

List Of Schedules

 

SCHEDULE 1(1)

SCHEDULE 1(5)

SCHEDULE 1(20)

SCHEDULE 1(36)

SCHEDULE 2.B

SCHEDULE 8

SCHEDULE 12.D

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS AGREEMENT is made as of the 1st day of August, 2007 by and between Takeda
Pharmaceutical Company Limited, with its head office at 1-1, Doshomachi 4-chome,
Chuo-ku, Osaka 540-8645, Japan (hereinafter called “TAKEDA”) and Tobira
Therapeutics, Inc., with its principal office at 12481 High Bluff Drive, Suite
150, San Diego, CA, 92130 USA (hereinafter called “TOBIRA”),

WITNESSETH THAT:

WHEREAS, TAKEDA is the owner of Compounds (as hereinafter defined) being a
chemokine C-C motif receptor (CCR5) antagonists and of certain Information (as
hereinafter defined), Assigned Patents (as hereinafter defined) and Ancillary
Patents (as hereinafter defined) which cover or may cover the Compounds and/or
the Products (as hereinafter defined); and

WHEREAS, TOBIRA is a company which possesses and intends to possess expertise
and resources relating to the development, manufacture, marketing and sale of
new chemical entities as pharmaceutical products including those for the
treatment of human immunodeficiency virus (HIV) and other disorders of the human
body;

WHEREAS, TOBIRA wishes to obtain an exclusive license from TAKEDA for the
development, use, manufacture and commercialization of the Compounds and/or the
Products;

WHEREAS, TAKEDA is willing to grant such an exclusive licence to TOBIRA under
the terms and conditions hereinafter set forth;

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1. (DEFINITIONS)

The following terms whenever used in this Agreement shall have the following
meanings:

 

(1) “Access Programme” shall mean, with respect to the Product for the Primary
Indication (as hereinafter defined), (i) the donation of Product free-of-charge,
or; (ii) the transfer of the Product at a published price agreed with WHO,
UNAIDS or the World Bank, in each case to non-governmental organisations or
other public health bodies or charities, for administration to individuals in
countries designated by the World Bank as belonging to the poorest, a current
list of which countries is hereby attached hereto as Schedule 1(1).

 

(2) “Affiliate” shall mean, with respect to any Party, any corporation, entity,
or person that directly or indirectly controls, or is controlled by or is under
common control with, such Party, but only for so long as such control exists.
For purposes of this definition, “control” means (a) in the case of corporate
entities, direct or indirect ownership of fifty percent (50%) or more of the
stock or shares entitled to vote for the election of directors; and (b) in the
case of non-corporate entities, direct or indirect ownership of fifty percent
(50%) or more of the equity interest with the power to direct the management and
policies of such non-corporate entities.

 

(3) “Ancillary Patents” shall mean the patents and patent applications as
defined in Article 2.B.

 

(4) “Approvals” shall mean any and all permissions and approvals of the
governmental health authority(ies) in any country or jurisdiction in the
Territory required for the commercialisation of the Product in such country or
jurisdiction, including without limitation the NDA, MAA and pricing and/or
reimbursement approvals, if applicable.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

(5) “Assigned Patents” shall mean the patents and patent applications as defined
in Article 3.A.

 

(6) “Combination Product” shall have the meaning set forth in Article 2.F.

 

(7) “Commercially Reasonable Efforts” shall mean efforts and resources commonly
used by a similarly situated company in the research based pharmaceutical
industry for a compound or product of similar markets or commercialisation
prospects at a similar stage in its product life cycle to the Compounds or the
Products, taking into account the stage of development or commercialisation of
the compound or product, the cost-effectiveness of efforts or resources while
optimising profitability, the competitiveness of alternative compounds or
products which are or are expected to be in the marketplace, the patent and
other proprietary position of the compound or product, the commercial potential
of the compound or product and other reasonable relevant factors, including
without limitation, technical, legal, scientific or medical factors.

 

(8) “Competing Product” shall have the meaning set forth in Article 9.D.

 

(9) “Compounds” shall mean the Principal Compound (as hereinafter defined)
and/or the Reserve Compound (as hereinafter defined).

 

(10) “Confidential Information” shall mean all data and information disclosed by
a Party (including Affiliates and Sublicensees) to the other Party in accordance
with and in furtherance of this Agreement, including, without limitation, the
Information and the status and results of the Development Work. Confidential
Information includes information about applications made for Approvals, planned
or expected launch dates of the Products, and other commercial and competitive
information on the Products.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

(11) “Co-packaged Product” shall have the meaning set forth in Article 2.F.

 

(12) “Development Work” shall mean non-clinical and clinical studies,
compilation of the dossier concerning the Compound and/or the Product and other
work to be conducted hereunder which may be necessary for obtaining the
Approvals.

 

(13) “Effective Date” shall mean the date first mentioned above.

 

(14) “First Commercial Sale” shall mean the first sale for end use or
consumption of the Product in each country of the Territory after the Approvals
in such country are obtained.

 

(15) “Generic Entry” means the end of the two (2) consecutive calendar quarter
period during which one or more third parties have sold a number of units of a
Generic Version of the Product in a certain country equal to or greater than [*]
of the total unit sales of such Product and such Generic Version in such country
in the same period, taken together in the aggregate.

 

(16) “Generic Version” means a product that includes an active ingredient that
is identical in chemical structure and activity to the active ingredient in the
Product and that has received regulatory approval through an abbreviated filing,
an application under Section 505(b)(2) of the Food, Drug & Cosmetics Act or
foreign equivalent of the foregoing that references any Approval of the Product.

 

(17) “IND” means an Investigational New Drug application as defined in the
applicable regulations promulgated by the regulatory authority in the Territory,
the filing of which is necessary to commence or conduct clinical testing of a
pharmaceutical product in humans in the Territory.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

(18) “Indemnified Party” shall have the meaning set forth in Article 11.C.

 

(19) “Indemnifying Party” shall have the meaning set forth in Article 11.C.

 

(20) “Information” shall mean all of the non-clinical, clinical, and CMC data,
manufacturing know-how and/or regulatory filings and regulatory communications
with the regulatory authorities with regard to the Compounds and/or the Products
(i) which are owned by and available to TAKEDA as of the Effective Date,
(ii) are/were used or applied by TAKEDA for the development and/or manufacture
of the Compound and/or the Product on or before the Effective Date; and
(iii) are reasonably believed by TAKEDA as of the Effective Date to be all and
relevant. Information to be provided is listed in the Information List attached
hereto as Schedule 1(20).

 

(21) “Losses” shall have the meaning set forth in Article 11.A.

 

(22) “MAA” shall mean a marketing authorisation application related to a
product, and any amendments or supplements thereto, submitted to the EMEA with
the intention of gaining approval for the registration to allow marketing and
sales of the product in the European Union.

 

(23) “NDA” shall mean a new drug application related to a product, and any
amendments or supplements thereto, submitted to the FDA with the intention of
gaining approval for the registration to allow marketing and sales of the
product in the USA.

 

(24) “Net Sales” shall mean the actual gross amount invoiced by TOBIRA or its
Affiliate(s) or Sublicensee(s) for sales or other commercial disposition of the
Product to a Third Party wholesaler or customer (and amounts to be added
pursuant to Articles 4.D. and/or 13.C.), less the following deductions with
respect to such sales:

 

  (a) any rebates, quantity, trade and cash discounts, and other usual and
customary discounts to customers;

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

  (b) compulsory payments and rebates, actually paid or deducted;

 

  (c) retroactive price reductions, credits or allowances actually granted upon
rejections or returns of Products, including for recalls or damaged goods;

 

  (d) deduction for actual bad debts if and when such debts could not be
collected following issuance by TOBIRA, its Affiliates or Sublicensee(s) of
invoice despite applying Commercially Reasonable Efforts to the extent relating
to the Product. Should TOBIRA be able to recover any part of such bad debt, such
amount should be added to the Net Sales without delay;

 

  (e) freight, postage, shipping and insurance charges actually allowed or paid
for delivery of Products, to the extent included in the gross sales price;

 

  (f) sales taxes, excise taxes, use taxes, import/export duties or other
governmental charges actually due or incurred with respect to such sales,
including without limitation value added taxes;

 

  (g) charge-back payments and rebates granted to managed health care
organisations or to federal, state and local governments, their respective
agencies, purchasers or reimbursers;

all as incurred by TOBIRA or its Affiliate(s) or Sublicensee(s) in the ordinary
course of business in type and amount consistent with good industry practice and
determined in accordance with the U.S. GAAP consistently applied and only to the
extent actually incurred by TOBIRA or its Affiliate(s) or Sublicensee(s) in
relation to the corresponding sales of the Product. For sake

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

of clarity and avoidance of doubt, (i) any individual rebate, discount or other
deduction(s) should not be deducted twice in the calculation of Net Sales,
(ii) sales of the Product among TOBIRA, its Affiliates and Sublicensee(s) are
not considered to be the sales to Third Parties. Any Products used for
promotional or advertising purposes or used for clinical or other research
purposes and for donations shall not be included in Net Sales. The Net Sales may
be adjusted as necessary at the end of each financial year in accordance with
the U.S. GAAP consistently applied.

 

(25) “Party” and “Parties” shall mean either party or both of the parties hereto
respectively.

 

(26) “Phase III Trial” shall mean a clinical trial which is initiated after the
successful conclusion of the end-of-phase II process with the FDA or equivalent
process with the EMEA, for which the FDA or EMEA agrees that the design of the
trial will adequately meet the requirements to demonstrate the safety and
efficacy of the Product in order to achieve the Approval of the Product.

 

(27) “Primary Indication” shall mean the treatment of HIV infection.

 

(28) “Principal Compound” shall mean [*] “TAK 652”.

 

(29) “Principal Product” shall have the meaning set forth in Article 4.A.

 

(30) “Product” shall mean any pharmaceutical preparation for human use which
contains a Compound as an active ingredient, whether on its own or in
combination with other active ingredients.

 

(31) “Public Health Access License” shall mean a license or permission granted,
whether compulsorily, enforced or voluntarily, to a Third Party with respect to
the development, manufacture, distribution or sale of a Product for the Primary
Indication, the primary purpose of which is to allow such Third Party the
freedom to operate under the Assigned Patents in developing countries or other
certain defined areas.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

(32) “Reserve Compound” shall mean [*] “TAK 220” [*]

 

(33) “Reserve Product” shall have the meaning set forth in Article 4.A.

 

(34) “Royalty Period” shall have the meaning set forth in Article 4.B.

 

(35) “Secondary Indication” shall mean the treatment, prevention or diagnosis of
any indication that is not a Primary Indication.

 

(36) “Specific Compounds” shall mean the compounds identified in the Schedule
1(36) attached hereto.

 

(37) “Sublicensee(s)” shall mean Third Party(ies), to whom TOBIRA has granted
sublicenses of the Compound and/or the Product pursuant to Article 2, but except
for any Third Party to whom a Public Health Access License has been granted.

 

(38) “Territory” shall mean any and all countries of the world.

 

(39) “Third Party” shall mean any party other than a Party to this Agreement and
its respective Affiliate(s).

 

(40) “Trademarks” shall have the meaning set forth in Article 2.D.

 

ARTICLE 2. (GRANT OF LICENSE)

 

A.

Exclusive Rights. Subject to the terms and conditions contained herein, and
subject to TAKEDA’s receipt of the payment by TOBIRA of the upfront milestone
pursuant to Article 4.A.(i), TAKEDA shall grant to TOBIRA and TOBIRA shall
accept an exclusive license, with the right to sub-license, under the
Information, solely to develop, manufacture, make, have made, use, sell, offer
for sale and import/export the Compounds and the Products in the Territory for
the Primary Indication and all Secondary Indications

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

  under trademarks owned and selected by TOBIRA. It is understood that the
meaning of “exclusive” in the foregoing sentence is exclusive other than the
license under or otherwise related to any Public Health Access License granted
by a governmental authority, and even if TAKEDA, in compliance with requirements
by law or by a governmental authority or a Third Party and pursuant to Article
13.D., grants to a Third Party a Public Health Access License under the
Information, if any, such grant shall not affect this Agreement in any way and
shall not constitute a breach by TAKEDA of this Agreement. Unless otherwise
agreed upon by the Parties hereto, TOBIRA shall not have any right to use the
Information for any purposes other than those specifically set forth in the
first sentence of this Article 2.A.

 

B. De-Blocking Provision. In addition, subject to the terms and conditions
contained herein, and subject to TAKEDA’s receipt of TOBIRA’s payment of the
upfront milestone pursuant to Article 4.A.(i), TAKEDA shall not enforce with
respect to:

 

  (i) the patents and patent applications listed in Schedule 2.B. attached
hereto, including all patents arising from such applications and any addition,
division, continuation, continuation-in-part, substitution, extension, renewal,
reissue, confirmation or import thereof or therefor, including their extension
if any, or

 

  (ii) any other patents and patent applications to be obtained and/or submitted
by TAKEDA during the term of this Agreement, in a claim or example in the patent
application of which a specific reference to either or both of the Compound(s)
is made, if any, other than those specified in the above subsection (i).

(hereinafter above (i) and (ii) are collectively referred to as the “Ancillary
Patents”), against TOBIRA, its Affiliate(s) and Sublicensee(s) (or any of its or

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

their permitted successors or assigns) with regard to the development,
manufacture and commercialisation of the Compounds or Products in the Territory
during the term of the Ancillary Patents. For the avoidance of doubt, such
non-enforcement commitment of TAKEDA shall apply only with regard to the
development, manufacture and commercialisation of the Compounds or Products in
the Territory, and TAKEDA shall not be restricted to enforce the Ancillary
Patents against TOBIRA, its Affiliate(s) and Sublicensee(s) (or any of its or
their permitted successors or assigns) with regard to any other purposes. With
regard to the Ancillary Patents, TAKEDA shall not be under any obligations,
including without limitation obligation to prosecute or maintain the Ancillary
Patents, and TAKEDA shall be entitled to dispose of , abandon or modify them at
its sole discretion, provided, however, that TAKEDA (a) shall not grant a
license to any Affiliate or any Third Party under the Ancillary Patents which is
in conflict with the covenant granted to TOBIRA hereunder, or (b) shall not
transfer the Ancillary Patents to any Affiliate or any Third Party, without
securing the covenants granted to TOBIRA hereunder. If there exist any other
patent(s) or patent application(s) which fall under the above-mentioned
definition of the Ancillary Patents, then such patent(s) or patent
application(s) shall be added to and treated as the Ancillary Patents.

 

C. Obligations on Sub-Licensing and Granting of Rights. Except as otherwise
provided for in Article 2.E., TOBIRA shall impose on all its Affiliates,
Sublicensee(s) and Third Party marketing partners any and all obligations
imposed hereunder on TOBIRA, including without limitation those specifically
stipulated herein as the obligation of TOBIRA and/or its Affiliates and/or its
Sublicensee(s), and shall be responsible to TAKEDA for the performance of such
obligations not only by itself but also by its Affiliates, Sublicensee(s) and
Third Party marketing partners.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

D. Trademarks. TOBIRA shall market the Products throughout the Territory under a
trademark or trademarks selected by TOBIRA among from TOBIRA’s trademark
inventory (collectively, the “Trademarks”). Except as otherwise expressly
provided in this Agreement, TOBIRA shall own all right, title and interest in
and to such Trademarks. TAKEDA hereby acknowledges TOBIRA’s exclusive ownership
rights in the Trademarks and the TOBIRA name and logo.

 

E. General Access to HIV Therapies on Public Health Grounds. TOBIRA and TAKEDA
are aware that the Product could become an important milestone in the fight
against HIV. TAKEDA also recognizes the fact that TOBIRA may actively support
under ethical aspects effective strategies, initiatives and programmes of
governmental as well as other non-governmental and private organizations
particularly in the developing world for the fight against HIV. In consideration
thereof nothing in this Agreement shall restrict TOBIRA, in circumstances in
which TOBIRA considers it reasonable to do so, to grant Public Health Access
Licenses of the Assigned Patents and/or the Information or to make the Product
available through Access Programmes, provided however that TOBIRA shall notify
TAKEDA in writing thereof after granting such Public Health Access License or
commencing such Access Programme. TOBIRA shall not be obligated to impose on its
licensees under the Public Health Access License the obligations imposed
hereunder on TOBIRA, provided, however, that, if TOBIRA grants a Public Health
Access License or if TOBIRA makes the Product available through Access
Programmes, TOBIRA shall always do so at TOBIRA’s sole cost, risk and
responsibility.

 

F.

Combination Products and Co-Packaged Products. TOBIRA shall further have the
right to market, distribute and sell (i) the combination Product (i.e., a
formulation of the Product which contains at least one (1) other

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

  therapeutically active ingredient in addition to a Compound “Combination
Product”) and (ii) the Product as a single packaged product containing Product
and one or more active ingredients as separate components (“Co-packaged
Product”). For the avoidance of doubt, the foregoing sentence shall not mean
that TAKEDA hereby grants or shall be obligated to grant TOBIRA a license to
develop and/or commercialize any other of TAKEDA’s proprietary compounds than
the Compounds even if such other TAKEDA’s proprietary compounds can be (i) used
in combination with the Compound, or (ii) co-packaged and commercialized with
the Product.

 

ARTICLE 3. (PATENT ASSIGNMENT)

 

A.

Assigned Patents. Subject to the terms and conditions contained herein, and
subject to TAKEDA’s receipt of TOBIRA’s payment of the upfront milestone
pursuant to Article 4.A.(i), TAKEDA shall assign and transfer irrevocably (but
subject to TAKEDA’s right to request to transfer and/or abandon pursuant to
Article 17.B.(c) hereof) to TOBIRA and TOBIRA shall accept such assignment and
transfer and take over the patents and patent applications listed in the patent
list attached hereto as Schedule 1(5), in accordance with the terms and
conditions herein; provided, however, TAKEDA may, before such assignment,
delete, amend or disclaim the claimed inventions other than those of the
Compounds(i.e., claimed inventions of the composition of matter of the Compounds
per se) from such patents and patent applications and move such deleted, amended
or disclaimed inventions, in part or whole, into other patent(s) and patent
application(s) derived therefrom (the patents and patent applications listed in
the patent list attached hereto as Schedule 1(5), after such deletion,
amendment, disclaimer, if taken, shall be hereinafter called the “Assigned
Patents” and the patents and patent applications thus made by moving the

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------

  deleted, amended or disclaimed inventions shall be hereinafter called the
“Other Patents”.). TAKEDA shall take necessary procedures for such deletion,
amendment and disclaimer within three (3) months after the receipt of TOBIRA’s
payment of the upfront milestone pursuant to Article 4.A.(i). For the avoidance
of doubt, TAKEDA shall not be under any obligations to, including without
limitation obligation to prosecute or maintain, the Other Patents , and TAKEDA
shall be entitled to dispose of , abandon or modify such Other Patents at its
sole discretion, provided, however, if such Other Patents fall under the
definition of the Ancillary Patents set forth in Article 2.B., then such Other
Patents shall be added to and treated as the Ancillary Patents.

If TAKEDA desires to dispose of or abandon the part or scope of the Other
Patents which part or scope covers the inventions of the Specific Compounds
(i.e., the composition of matter of the Specific Compounds per se) (hereinafter
called the “Specific Compounds Scope”), TAKEDA shall provide TOBIRA with thirty
(30) days prior written notice of such desire, and, if TOBIRA so requests within
such thirty (30) days, shall provide TOBIRA with the opportunity to prosecute
and maintain such Specific Compounds Scope at TOBIRA’s expense, in such case

(a) TAKEDA shall assign such Specific Compounds Scope to TOBIRA, and TOBIRA
shall take necessary procedures of ownership change, at TOBIRA’s cost and
responsibility, within one (1) year after above TAKEDA’s notice,

(b) thereafter, the Specific Compounds shall be treated as and included in the
definition of the “Principal Compounds”, and

(c) the Specific Compounds Scope shall be treated as and included in the
definition of the “Assigned Patents”.

 

B.

Ownership Change. Within one (1) year after the execution of this Agreement, and
after TAKEDA has taken the necessary actions to delete,

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------

  amend or disclaim the claimed inventions other than those of the Compounds,
and to move such deleted, amended or disclaimed inventions into the Other
Patents as set forth in Article 3.A., TOBIRA shall, at is own responsibility and
expense, take necessary procedures for the assignment and change of the name of
patent (application) owner from TAKEDA to TOBIRA. TAKEDA shall cooperate with
TOBIRA for such procedures, including without limitation signing and submitting
to TOBIRA the documents prepared by TOBIRA for such patent (application) owner
name change, at TOBIRA’s cost. For the avoidance of doubt, TOBIRA shall not take
any procedures for the assignment of the Assigned Patents, until and unless
Takeda has deleted, amended or disclaimed the claimed inventions other than
those of the Compounds, and/or has taken the necessary actions to move such
deleted, amended or disclaimed inventions into the Other Patents as set forth in
Article 3.A.

 

C. Maintenance of Assigned Patents. After the assignment of the Assigned
Patents, such Assigned Patents (including the Specific Compound Scope, if and
after such Specific Compound Scope is assigned to TOBIRA pursuant to above
Article 4.A.) shall be maintained by TOBIRA, at its own discretion,
responsibility and expenses, pursuant to Article 13.A. TOBIRA shall, without
obtaining TAKEDA’s prior written consent, not attempt to expand the scope of
what is claimed in the Assigned Patents, nor file divisional(s), continuous
patent application(s) nor continuous in-part patent application(s) derived from
the Assigned Patents.

 

ARTICLE 4. (CONSIDERATION)

 

A.

Up-Front and Milestone Payments. As a part of consideration for the patent
assignment and license grant by TAKEDA hereunder, TOBIRA shall make the
following milestone payments to TAKEDA, each of which shall be due

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------

  once only upon occurrence of the following respective trigger events, and
payable in US Dollars pursuant to the following instalments within (a) thirty
(30) days after the respective trigger event with regard to instalments i. to
vi. below; and (b) only with regard to the instalments under the following vii.
to ix., within sixty (60) days after the end of the first calendar year in which
[*]

 

     Trigger Event    Milestone Payment

[*]

   [*]    [*]

For the avoidance of doubt, (i) should it become clear that the [*] the relevant
milestone payment corresponding to [*] mentioned above, as the case may be,
shall be due at the time when such fact becomes clear, and, even if such fact
does not become clear, such payment shall be due at the latest, together with
the immediately following milestone payment, upon occurrence of such the
immediately following trigger event, and (ii) each milestone shall be payable
only once at the first achievement of the relevant milestone event and TOBIRA
shall not be required to make the milestone payments for the Product(s)
containing the Reserve Compound (hereinafter called the “Reserve Product”) for
the same trigger events for which TOBIRA had already made such milestone
payments with regard to the Product(s) containing the Principal Compound
(hereinafter called the “Principal Product”), if any, and vice versa, as
stipulated in Article 6.B.

 

B. Royalty Calculation and Payments. In addition to the consideration as
provided for in Article 4.A. hereof and in accordance with the terms of this
Agreement, TOBIRA shall pay to TAKEDA tiered royalties in US Dollars based on
the cumulative worldwide annual Net Sales of the Product sold in the Territory
by TOBIRA and its Affiliate(s) and Sublicensee(s) in each calendar year
according to the sliding scale below. For each country of the Territory, TOBIRA
shall pay TAKEDA royalties for the period commencing on the date of the First
Commercial Sale of the first Product in such country and ending on the later of
the followings:

 

  (a) the twelfth (12th) anniversary of the First Commercial Sale of the Product
in such country or the Generic Entry, whichever is earlier; and

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

  (b) the date of expiration of the last to expire of the Assigned Patents in
such country, calculated on a country-by-country basis (hereinafter called the
“Royalty Period”). The royalties shall be paid quarterly by TOBIRA to TAKEDA
within sixty (60) days after the last day of each quarter and the rate of
royalties on annual Net Sales in the Territory during the Royalty Period shall
be as follows:

 

  (i) [*] on the portion of such Net Sales of the Products up to [*];

 

  (ii) [*] on the portion of such Net Sales of the Products over [*] up to [*];

 

  (iii) [*] on the portion of such Net Sales of the Products [*] up to [*]; and

 

  (iv) [*] on the portion of such Net Sales of the Products over [*].

For the avoidance of doubt, (i) the Principal Product and the Reserve Product
shall hereunder be treated independently in relation to the duration of the
Royalty Period, and the Royalty Period for the Reserve Product shall continue on
a country-by-country basis, regardless of the Royalty Period for the Principal
Product, until the later of (a) the twelfth (12th) anniversary for the First
Commercial Sale of the Reserve Product in such country or the Generic Entry,
whichever is earlier; and (b) the date of expiration of the last to expire of
the Assigned Patents for the Reserve Compound and/or the Reserve Product, but
(ii) in the calculation of the annual Net Sales, both the

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------

Principal Product and the Reserve Product shall be calculated into one. By way
of example, if in a certain year, the Net Sales of the Principal Product which
is subject to the royalty payment is [*] and the Net Sales of the Reserve
Product which is subject to the royalty payment is [*], then the amount of
royalty for such year pursuant hereto is, [*].

 

C. Exempt Sales and Transfers. Notwithstanding the provisions of this Article 4,
TOBIRA shall not be obligated to pay royalties on transfers of the Compound or
the Product within the scope of Access Programmes, even if such transfers give
rise to Net Sales, provided, however, that, if the price of the Compounds or the
Product thus transferred by TOBIRA within the scope of the Access Programme
exceeds [*] of the then prevailing average selling price of the Compounds or the
Product transferred to a Third Party by TOBIRA and/or its Sublicensee(s) in the
United States, then such transfer of the Product shall not be deemed to be made
under the Access Programme and TOBIRA shall be obligated to pay royalties to
TAKEDA on such transfer as well.

 

D. Royalties from Public Health Access Licenses etc. In the event that TOBIRA
earns revenues from any Public Health Access Licenses, TOBIRA shall not be
obligated to pay royalties on such revenues to TAKEDA, if and as far as such
Public Health Access Licenses are granted at a consideration of running
royalties the rate of which is not more than [*] of the net sales of the Product
by such Third Party. If the Public Health Access Licenses are granted by TOBIRA
at a consideration of running royalties the rate of which is more than [*] of
the net sales of the Product by such Third Party, then the portion of the
running royalties exceeding [*] of the net sales of the Product by such Third
Party shall be added to the Net Sales.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------

E. Third Party Patents. If it is essential or desirable for TOBIRA to exploit
the license granted to it by TAKEDA under this Agreement in any country that
TOBIRA obtains a license from one or more Third Parties under such Third
Parties’ issued patent or patents, then TOBIRA shall obtain such license at its
own risk and costs.

 

F. Combination Products and Co-Packaged Products. Net Sales of the Combination
Product and the Co-packaged Products shall be calculated by multiplying the
total Net Sales of the Combination Product or the Co-packaged Product by the
fraction A/(A+B), where A is [*] of TOBIRA and/or its Affiliate(s) or
Sublicensee(s) in the applicable country of the Product containing the Compound
as its sole therapeutically active ingredient sold separately in the same
formulation/dosage and having the same approved indication, and B is [*]
weighted by the IMS gross sales in the calendar quarter for which royalties are
being calculated hereunder in the applicable country of the products containing
each of the other active ingredients as their sole therapeutically active
ingredients in the Combination Product and/or of the separate components
co-packaged with the Product sold separately in the same formulation/dosage and
having the same approved indication, during the applicable calendar quarter. If
A or B cannot be determined because values for the Product or the other product
containing the other active ingredients than the Compound sold alone are not
available in a particular country in question, then thus non-available A or B,
as the case may be, shall be the average price weighted by the IMS gross sales
in the calendar quarter for which royalties are being calculated hereunder at
which the Product or the other active ingredients are sold alone in the dosage
included in the Combination Product or Co-packaged Product in the U.S. In the
event that no Products or other active ingredients are sold alone in any country
of the Territory, the Parties shall negotiate in good faith an allocation of the
fair market value of the Product in the Combination Product or the Co-packaged
Product.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20



--------------------------------------------------------------------------------

G. Sales and Royalty Reporting. From the date of the First Commercial Sale until
the expiry of the Royalty Period and within sixty (60) days of the end of each
calendar quarter, TOBIRA shall send to TAKEDA a report, on a Product-by-Product
basis, stating (a) the gross sales and the Net Sales of the Product sold by
TOBIRA, its Affiliate(s) and its Sublicensee(s) on a country-by-country basis in
local currency with respect to such calendar quarter, (b) the currency exchange
rates used to determine the royalties payable, and (c) a calculation of the
amount payable to TAKEDA pursuant to this Article 4.

 

H. Withholding Tax. Income tax on any payments made to TAKEDA under this
Agreement shall be borne by TAKEDA. TOBIRA shall deduct any withholding taxes
and other statutory duties levied on the payments by TOBIRA to TAKEDA pursuant
to this Agreement and shall pay such withholding taxes and other statutory
duties to the proper tax authorities as required by applicable law at the date
of payment. TOBIRA shall maintain official receipts of payment of any
withholding taxes and forward these receipts to TAKEDA without any undue delay.
The Parties shall exercise reasonable efforts to ensure that any withholding
taxes and other statutory duties imposed are reduced as far as possible under
the provisions of the current or any future double taxation agreement between
Japan and the U.S.

 

I. Conversion Rates. Conversion from other currencies into US Dollars shall be
made using the daily rate of exchange published by The Wall Street Journal
(Eastern edition), on the last working day of the calendar quarter to which the
payment relates.

 

J.

Audit Rights. TOBIRA and its Sublicensee(s) shall keep accurate records in
sufficient detail concerning the Net Sales of the Product. TAKEDA may

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

21



--------------------------------------------------------------------------------

  have audited at TOBIRA and its Affiliates and Sublicensee(s), by an
independent public accountant reasonably acceptable to TOBIRA, any and all
relevant account books and their relating records or documents possessed by
TOBIRA concerning the Net Sales of the Product. Such examination shall be
conducted (a) upon at least thirty (30) days’ prior written notice to TOBIRA and
during normal business hours, however, not more than once a calendar year,
(b) at the facility(ies) where such records are kept, (c) without unreasonable
disruption to the operations of TOBIRA, and (d) for the sole purpose of
verifying the correctness of the payments to be made to TAKEDA hereunder. Such
independent public accountant may be required to enter into a separate
reasonable confidentiality agreement with TOBIRA and shall not under any
circumstances be entitled to report to TAKEDA the details of his/her review
except for confirming the levels of royalty payments due and/or the achievement
of trigger events of the milestone payments. In case such accountant finds an
underpayment of more than [*], TOBIRA shall bear the costs and expenses for such
audit. For the above purpose, TOBIRA and its Affiliates and Sublicensee(s) shall
keep such account books and their relating records or documents for [*] after
the end of each calendar quarter concerned.

 

K. Adjustment of Royalty Payments. Should (i) simple miscalculation of the
royalty amount be found, (ii) some temporary figures be used by TOBIRA in the
quarterly calculation of the Net Sales and later the actual amount turns out to
be different and an appropriate adjustment is needed to reflect the actual
amount of Net Sales, then the necessary adjustment of the royalty amount shall
be made within thirty (30) days after the receipt by either Party from the other
Party of the notification of (i) or (ii) mentioned hereinabove. Except as
otherwise provided for in the previous sentence of this Article 4.K., the
payments made under Article 4 of this Agreement shall be non-refundable and
non-creditable, under any circumstances and for any reason.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

22



--------------------------------------------------------------------------------

L. Wire Transfer. All payments to be made hereunder shall be made by wire
transfer to the following TAKEDA’s bank account or such other bank account as
may be designated by TAKEDA by written notice received by TOBIRA at least ten
(10) days before payment is due:

Name of the bank: [*]

Branch: [*]

Account No. [*]

Account Holder: [*]

 

M. Interest on Late Payments. Late payments, if any, shall bear interest thereon
at the rate of [*] above the prime rate quoted by City Bank then prevailing from
the date the payment was due until remittance is actually made.

 

ARTICLE 5. (DISCLOSURE OF INFORMATION AND TECHNOLOGY TRANSFER)

 

A.

Initial Disclosure by TAKEDA. Within thirty (30) days after the receipt of the
upfront milestone payment pursuant to i. of Article 4.A, TAKEDA shall, at its
own cost and expense, (a) transfer to TOBIRA its right, title and interest in
and to the IND for the Principal Compound and the Principal Product filed by
TAKEDA as of the Effective Date with the regulatory authorities in the
Territory, by preparing and providing with the regulatory authorities in the
Territory all necessary and appropriate notification and other documentation
required to complete such transfer to TOBIRA, and (b) disclose and provide to
TOBIRA the Information, including without limitation the substantive
correspondence with the regulatory authorities in the Territory regarding the
IND to be transferred pursuant to above subsection (a), with regard to the
Principal Compound and the Principal Product, as listed in the initial Schedule
1(20) attached hereto. Thereafter,

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

23



--------------------------------------------------------------------------------

  TOBIRA may raise questions, if any, to TAKEDA with regard to such Information
disclosed, and TAKEDA shall, to the extent reasonable and as far as available to
TAKEDA, diligently answer such questions. TAKEDA shall not be obligated to
translate the Information into English or otherwise compile the same, unless
otherwise agreed upon by the Parties.

 

B. Completion of Disclosure. Within ninety (90) days after the Effective Date,
but subject to and after TAKEDA’s receipt of the upfront milestone payment
pursuant to i. of Article 4.A, TAKEDA shall, at its own cost and expense,
(a) transfer to TOBIRA its right, title and interest in and to the IND for the
Reserve Product and the Reserve Compound filed by TAKEDA as of the Effective
Date with the regulatory authorities in the Territory, by preparing and
providing with the regulatory authorities in the Territory all necessary and
appropriate notification and other documentation required to complete such
transfer to TOBIRA, and (b) disclose and provide to TOBIRA the Information,
including without limitation the substantive correspondence with the regulatory
authorities in the Territory regarding the IND to be transferred pursuant to
above subsection (a), with regard to the Reserve Compound and the Reserve
Product, as listed in the initial Schedule 1(20) attached hereto. Thereafter,
TOBIRA may raise questions, if any, to TAKEDA with regard to such Information
disclosed, and TAKEDA shall, to the extent reasonable and as far as available to
TAKEDA, diligently answer such questions. TAKEDA’s answers to such questions
made pursuant to this Article 5.A and/or 5.B shall also be treated as the
Information and TAKEDA’s Confidential Information.

 

C.

Continuing Obligation of TAKEDA. In the event that at any time during the term
of this Agreement, TAKEDA should come into the possession of any patent rights
other than those listed in the current Schedule 2.B. in a claim or example in
the patent applications of which, a specific reference to either or

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

24



--------------------------------------------------------------------------------

  both of the Compounds is made, then TAKEDA shall promptly disclose the same to
TOBIRA and permit TOBIRA to use such patent rights under the terms and
conditions of this Agreement (i.e., such patent rights shall be added to and be
included in the Ancillary Patents).

 

ARTICLE 6. (DEVELOPMENT WORK)

 

A. Development of Principal Compound. TOBIRA and its Affiliate(s) and
Sublicensee(s) shall use their Commercially Reasonable Efforts, with respect to
the Principal Compound, to conduct the Development Work from the Effective Date
for the Primary Indication. Any development of the Principal Compound for a
Secondary Indication shall be at the sole discretion of TOBIRA. In the event
that TOBIRA decides to proceed to such development for a Secondary Indication,
it shall inform TAKEDA thereof in writing prior to the commencement of such
development and thereafter, TOBIRA and its Affiliate(s) and Sublicensee(s) shall
also use their Commercially Reasonable Efforts to conduct the Development Work
for such Secondary Indication. TOBIRA shall report to TAKEDA on its and its
Affiliate(s)’ and Sublicensee(s)’ development progress and updated development
plan from time to time but no less frequently than semi-annually in order to
enable TAKEDA to know the status of development of the Principal Compound.

 

B.

Development of Reserve Compound. TOBIRA shall be entitled to decide, at its sole
discretion, whether to commence the development of the Reserve Compound. In the
event that TOBIRA so decides to proceed with such development, it shall notify
TAKEDA thereof in writing prior to the commencement of such development, and
thereafter, TOBIRA and its Affiliate(s) and Sublicensee(s) shall also use their
Commercially Reasonable Efforts to conduct the Development Work for the Reserve
Compound and

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

25



--------------------------------------------------------------------------------

  shall report to TAKEDA on their development progress and updated development
plan from time to time but no less frequently than semi-annually in order to
enable TAKEDA to know the status of development of the Reserve Compound. With
regard to the milestone payments set forth in Article 4.A already made by TOBIRA
for the Principal Compound by that time, if any, TOBIRA shall not be required to
make the same milestone payments even if the same milestone events occur for the
Reserve Compound. For example, if TOBIRA decides to develop and commercialize
the Reserve Compound after the payment of [*] pursuant to Article 4.A.(ii) with
regard to the Principal Compound, then TOBIRA shall not be obligated to make the
milestone payments pursuant to Article 4.A.(i) and (ii) with regard to the
Reserve Compound if they have already been paid with respect to the Principal
Compound. However, milestone payments that have not yet been triggered will be
triggered by the first of the Principal Compound or the Reserve Compound to
reach said milestone.

 

C. Responsibilities. From the execution of this Agreement, the Development Work
shall be conducted by TOBIRA and its Affiliate(s) and Sublicensee(s) at their
sole cost, risk and responsibility.

 

D.

Ongoing Trials. Once TOBIRA commences any non-clinical or clinical trial of the
Compound and/or the Product hereunder, then TOBIRA shall conduct such trial to
its completion, unless TOBIRA’s decision to cease any such trial prior to its
completion is due to one of the following causes: (i) if, in TOBIRA’s reasonable
judgment, there are scientific or other technical problems, including any
problems which relate to the safety, efficacy or toxicology of the Compound or
Product; (ii) there are any significant, unexpected change in the regulatory
requirements in a country concerning the development of the Compound or Product
which comes into existence after the Effective Date, for example a new
requirement for studies in

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

26



--------------------------------------------------------------------------------

  specific patient sub-groups; or (iii) if, in TOBIRA’s reasonable judgment,
there are significant, unexpected changes in the market that provide business
justification for such cessation which comes into existence after the Effective
Date, for example competitive products enter the market , provided, however,
that in the case of subsections (ii) and (iii), TOBIRA shall complete the
studies for the patient(s) already commenced (i.e., TOBIRA may decide not to
conduct the newly required and/or additional studies, but TOBIRA shall conduct
the portion of trials originally planned before such change of regulatory
requirements or market change). In case of such cessation for any reason, TOBIRA
shall be responsible for any and all winding-ups, including without limitation
answering to the requests and/or questions from patients, including continuing
to provide patients with the Product, if appropriate or required.

 

ARTICLE 7. (REGULATORY MATTERS)

 

A. Registration. TOBIRA and its Affiliate(s) and Sublicensee(s) shall use
Commercially Reasonable Efforts to obtain as soon as possible the Approvals in
the EU and the U.S. and in any other countries that TOBIRA deems appropriate.
TOBIRA or its Affiliate(s) or Sublicensee(s) shall be the owner of all such
Approvals.

 

B. Maintenance. TOBIRA shall obtain, secure, and maintain the Approvals at its
sole cost and responsibility.

 

C. Costs. All the expenses necessary for filing the application of, obtaining,
securing, and maintaining the Approvals in the Territory shall be borne by
TOBIRA.

 

D. Reporting Obligations. TOBIRA shall keep TAKEDA informed of the progress of
the applications for the Approvals in each country of the Territory from time to
time but no less frequently than semi-annually in order to enable TAKEDA to know
the status of the Approvals.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

27



--------------------------------------------------------------------------------

ARTICLE 8. (MANUFACTURING)

 

A. Manufacturing.

 

  (a) In the event TOBIRA requests and TAKEDA agrees so, and solely within one
(1) year after receipt of the upfront milestone payment pursuant to i. of
Article 4.A., TAKEDA will dispatch TAKEDA’s researchers or employees to support
TOBIRA for manufacturing set-up for the Compound using the Information, and
TOBIRA shall reimburse all expenses (including reasonable and actual travel and
lodging expenses) and labor costs based upon the actual time spent and agreed
full-time equivalent rates for such persons.

 

  (b) TOBIRA shall be responsible for procuring all of its requirements of the
Compound and the Product from any Third Party manufacturer and/or manufacturing
by itself the Compound and the Product and may use the Information to do so.

 

  (c) Upon request of TOBIRA, TAKEDA shall assist TOBIRA by introducing TOBIRA
to Third Party manufacturer(s) TAKEDA has used to manufacture the Compound,
provided, however, that TAKEDA shall not be obligated to cause such used Third
Party manufacture(s) to enter into its any agreement with TOBIRA.

 

  (d) TOBIRA, its Affiliates and Sublicensees, may use all of the information
and materials provided or made available to TOBIRA by TAKEDA in the course of
manufacturing set-up pursuant to this Article 8.A as a part of the Information
for the purpose of developing and commercializing Products.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

28



--------------------------------------------------------------------------------

B. Manufacturing Responsibility. TOBIRA shall manufacture, by itself or through
Third Party manufacturer(s), the Compound and/or the Product at its
responsibility and expense, provided, however, TAKEDA shall transfer to TOBIRA
and TOBIRA shall accept certain amount of the Principal Compound (TAK-652 per
se), its intermediates and its raw materials under the terms and conditions
defined in Schedule 8 attached hereto. For the avoidance of doubt, unless
otherwise agreed upon by the Parties, TAKEDA shall not be obligated to
manufacture and/or supply the Compound, the Product and/or its intermediates and
raw materials beyond the quantities set forth in Schedule 8.

 

ARTICLE 9. (SALE OF THE PRODUCT AND REPORT)

 

A. Commercialization. TOBIRA shall ensure and cause its Affiliate(s) and
Sublicensee(s) to ensure that the First Commercial Sale of the Product in each
of the Territory is made within [*] of achieving the Approvals in each such
country. In the event that TOBIRA fails to achieve the First Commercial Sale of
the Product in any country of the Territory within such [*] period, TOBIRA shall
notify TAKEDA in writing of the reason for such failure. If TOBIRA and/or its
Affiliate(s) and Sublicensee(s) did not launch the Product in the Territory
within such [*] period despite applying its Commercially Reasonable Efforts,
then TOBIRA shall not be in breach of its obligations under this Article 9.A as
long as such situation continues, provided that TOBIRA shall have a continuing
obligation to apply Commercially Reasonable Efforts to launch the Product as
soon as possible and to provide to the reasonable satisfaction of TAKEDA from
time to time a status report outlining the reasons for failure to launch,
together with a plan for later launch if appropriate.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

29



--------------------------------------------------------------------------------

B. Pricing and Marketing Strategies. TOBIRA shall be solely responsible for
deciding the marketing strategy and selling price of the Product in each country
of the Territory in accordance with applicable laws and regulations.

 

C. Product Promotion. The introduction, advertisement and sales promotion of the
Product, as well as the post marketing surveillance and other commercialization
related actions shall be made at TOBIRA’s or its Affiliate(s) or Sublicensee(s)’
own expense and responsibility. TOBIRA shall use and cause its Affiliates and
Sublicensee(s) to use Commercially Reasonable Efforts to market, promote, and
sell the Product in the countries of the Territory where the Product has been
launched. As a part of promotional and sales activities, if required, TOBIRA
shall carry out the clinical studies (such as phase IV) in the Territory at its
expense and responsibility in accordance with the protocols prepared by TOBIRA.
TOBIRA shall be responsible for receiving, investigating, and documenting all
serious adverse drug reactions relating to the use of the Products which require
reporting to appropriate regulatory authorities in the Territory. TOBIRA shall
be solely responsible for filing all post-marketing reports of such serious
adverse drug reactions required by regulatory authorities in the Territory, or
as required by applicable laws or regulations.

 

D.

Non-Compete Obligations by TOBIRA. TOBIRA shall not and shall cause its
Affiliate(s) and its Sublicensee(s) not to directly or indirectly develop and/or
commercialise any products containing a small molecule compounds whose most
principal mechanism of action is chemokine C-C motif receptor 5 antagonist
(other than the Products) for the any Primary Indication or Secondary Indication
as those for which the Products are being developed or commercialized in any
country in the Territory (such product, a “Competing Product”). Notwithstanding
the foregoing, in the event that: (i) TOBIRA is acquired by a Third Party; or
(ii) acquires a Third Party; which is developing

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

30



--------------------------------------------------------------------------------

  or commercializing such a Competing Product, in either case the surviving
entity shall have a reasonable period of time to divest the Competing Product,
which shall in no case exceed [*] from the closing of such acquisition. In the
event that the surviving entity does not discontinue the development and
commercialization of, or divest itself of all rights and obligations to develop
and commercialize, such Competing Product within such [*] time period, TAKEDA
may, at its sole discretion, terminate this Agreement solely with respect to the
affected Product as set forth in Article 16.C. TOBIRA shall not be construed as
breaching this non-compete obligation, if the surviving entity of such
acquisition just hold the Competing Compound and does not proceed further
development and/or commercialization of such Competing Product.

 

E. Non-Compete Obligation by TAKEDA. TAKEDA shall not, directly or indirectly,
develop and/or commercialise any products containing, as an active ingredient,
the Compound and/or the Specific Compounds. For the avoidance of doubt, and
notwithstanding the previous sentence, TAKEDA may conduct research using the
Compound and/or the Specific Compounds, as a research tool, such as standard
compound, control compound or lead compound etc., for the research to develop
and/or commercialize a product other than those restricted above.

 

ARTICLE 10. (REPRESENTATION AND WARRANTIES)

 

A. Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as of the Effective Date as follows:

 

  (i) such Party is a corporation duly organised, validly existing and in good
standing under the laws of the state and/or nation of its organization and has
full corporate power and authority to enter into this Agreement and to carry out
the provisions of this Agreement;

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

31



--------------------------------------------------------------------------------

  (ii) such Party is duly authorised to execute and deliver this Agreement and
to perform its obligations hereunder. The person executing this Agreement on
such Party’s behalf has been duly authorized to do so by all requisite corporate
action; and

 

  (iii) the execution, delivery and performance of this Agreement does not
conflict with any agreement, contract, instrument or understanding, oral or
written, to which such Party is a party, or by which it is bound, nor will it
violate any law or regulation of any legislature, court, governmental body,
administrative agency or other authority having jurisdiction over a Party.

 

B. Representations and Warranties of TAKEDA. TAKEDA hereby represents and
warrants to TOBIRA further that neither TAKEDA nor any of its affiliates have
granted to any Third Party any licenses or other rights to use or practice the
Information in any manner relating to use, importation, offering for sale or
sale of the Compounds or the Products anywhere in the Territory in any manner
that would conflict with TOBIRA’s rights granted in this Agreement, and TAKEDA
has full legal rights and authority to grant TOBIRA the license and other rights
granted in this Agreement.

 

C.

No Implied Warranties. Save as expressly stated in this Agreement, no
representation, condition or warranty whatsoever, including without limitation
TAKEDA’s warranty on the efficacy, safety, merchantability and/or fitness for
particular purpose of the Compound and/or the Product, non-infringement and
non-misappropriation of any Third Party patents and other rights, patentability
or validity of any Assigned Patents or Ancillary Patents, is made or given by or
on behalf of either Party and all conditions and warranties implied by operation
of law or otherwise are hereby expressly excluded. Neither Party has entered
into this Agreement in reliance upon any

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

32



--------------------------------------------------------------------------------

  representation, warranty, or undertaking of the other Party which is not set
out or referred to in this Agreement, provided however, that this Article shall
not exclude any liability for, or remedy in respect of, fraudulent
misrepresentation by either Party.

 

ARTICLE 11. (INDEMNIFICATION)

 

A. Indemnification by TAKEDA. TAKEDA shall indemnify, hold harmless and defend
TOBIRA and its Affiliate(s), Sublicensee(s) and distributors, and their
directors, officers, employees and agents from and against any and all claims
(including product liability claims), losses, expenses, and costs of defence
(including attorneys’ fees, witness fees, damages, judgments, fines and amounts
paid in settlement) (collectively, “Losses”) resulting from any claim or claims
by a Third Party to the extent that such claim or claims arising out of:

 

  (a) a breach of TAKEDA’s warranties under Article 10.A or Article 10.B or
through its wilful misconduct or negligence, or

 

  (b) the non-clinical and clinical testing and other development of the
Compounds or the Products conducted by or on behalf of TAKEDA prior to the
Effective Date.

in each case except to the extent such Losses arise out of the events described
in Article 11.B(a), (b), or (c).

 

B. Indemnification by TOBIRA. TOBIRA shall be solely responsible for and
indemnify, hold harmless and defend TAKEDA and its Affiliate(s) and their
directors, officers, employees and agents from and against any and all Losses
resulting from any claim or claims by a Third Party to the extent that such
claim or claims arise out of:

 

  (a) a breach of TOBIRA’s warranties under Article 10.A or through TOBIRA, its
Affiliates’ and/or Sublicensee(s)’ wilful misconduct or negligence,

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

33



--------------------------------------------------------------------------------

  (b) the non-clinical and clinical testing and other Development Work with
respect to the Compounds or the Products to the extent conducted by or on behalf
of TOBIRA, its Affiliates and/or its Sublicensee(s) after the Effective Date, or

 

  (c) the manufacturing, marketing, promotion, distribution, sale or any other
actions or omissions of or relating to the Compounds or the Products in the
Territory by or on behalf of TOBIRA, its Affiliate(s) and/or Sublicensee(s),

in each case except to the extent such Losses arise out of the events described
in Article 11.A (a) or (b).

 

C. Procedure. In the event of a claim by a Third Party against a Party entitled
to indemnification under this Agreement (“Indemnified Party”), the Indemnified
Party shall promptly notify the other Party (“Indemnifying Party”) within thirty
(30) days in writing of the claim and the Indemnifying Party shall undertake and
solely manage and control, at its sole expense, the defence of the claim and its
settlement. If it is not permitted under applicable legal and ethical
requirements for the Indemnifying Party’s defence counsel to represent both
Parties, separate independent counsel shall be retained for each Party. The
Indemnified Party shall cooperate with the Indemnifying Party and may, at its
option and expense, be represented in any such action or proceeding by counsel
of its choice. The Indemnifying Party shall not be liable for any litigation
costs or expenses incurred by the Indemnified Party without the Indemnifying
Party’s written consent. The Indemnifying Party shall not settle any such claim
unless such settlement fully and unconditionally releases the Indemnified Party
from all liability relating thereto, unless the Indemnified Party otherwise
agrees in writing.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

34



--------------------------------------------------------------------------------

D. Insurance. TOBIRA shall maintain insurance cover consistent with normal
business practices and adequate to cover the risks as specified under the
aforementioned provisions of this Article 11. However, it is understood and
agreed that the maintenance of such insurance coverage will not relieve TOBIRA
of its obligations under this Agreement.

 

ARTICLE 12. (SECRECY)

 

A. Confidentiality. Subject to any other provisions of this Agreement, each
Party agrees that it shall, during the term of this Agreement and for a period
of [*] years thereafter, hold in confidence Confidential Information of the
other Party and terms and conditions of this Agreement, and shall not disclose
such Confidential Information to any Third Party nor use such Confidential
Information for any purpose other than the purpose of this Agreement, without
first obtaining the prior written consent of the other Party. Notwithstanding
the foregoing, disclosures to each Party’s Affiliate(s) and/or its
Sublicensee(s), and to any Third Party to whom a Public Health Access License is
granted are expressly permitted, subject to the terms and conditions of this
Agreement. The foregoing obligations shall not however apply to any Confidential
Information which the receiving Party can prove by sufficient written evidence
that:

 

  (i) is public knowledge prior to the disclosure by the providing Party to the
receiving Party hereunder;

 

  (ii) enters into the public domain after disclosure by the providing Party to
the receiving Party without any breach by receiving Party of this Agreement;

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

35



--------------------------------------------------------------------------------

  (iii) has been independently developed by the receiving Party without access
to the Confidential Information supplied;

 

  (iv) is disclosed to the receiving Party by a Third Party who has the right to
make such disclosure.

For the avoidance of doubt, any data, information, and know-how shall not be
deemed to be within the foregoing exception merely because (1) such data,
information, and know-how is embraced by more general information which is
provably known to the receiving Party or (2) any portion thereof is provably
known to the receiving Party, but the combination thereof as well as the
combined entire data, information, and know-how is not provably known to the
receiving Party.

 

B.

Authorised Disclosures. Further to Article 12.A, TOBIRA shall at all times be
further entitled to disclose Confidential Information of TAKEDA to officers,
employees, Sublicensees, advisors, consultants, potential business partners and
investors, and distributors in each country of the Territory, and regulatory
authorities in the Territory to the extent the same have a need-to-know for the
purposes of fulfilling the aim of this Agreement; provided, however, that TOBIRA
shall , to the extent permitted by laws, impose upon such disclosees obligations
of confidentiality and non-use at least equivalent to those imposed on TOBIRA
hereunder. Moreover, TOBIRA shall further be entitled to disclose Confidential
Information of TAKEDA if required to be disclosed by law (including filings with
the U.S. Securities Exchange Commission and other stock exchanges),or for the
purpose of complying with governmental regulations, including without
limitation, regulations pertaining to the Approvals of the Compound or the
Product-4 provided, however, that TOBIRA shall inform TAKEDA of such
requirements prior to the disclosure and shall cooperate with TAKEDA to seek
appropriate

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

36



--------------------------------------------------------------------------------

  protective order or other protection, if any, to the extent reasonably
possible. In addition, TAKEDA and TOBIRA shall be entitled to disclose
Confidential Information of the other Party if such Confidential Information of
the other Party is required to be disclosed by court order or other legal
requirements or for prosecuting or defending litigation; provided, however, that
such Party who is going to disclose the other Party’s Confidential Information
shall inform the other Party of such requirements prior to the disclosure and
shall cooperate with the other Party to seek appropriate protective order or
other protection, if any, to the extent reasonably possible.

 

C. Publications. Subject to Article 12.A and Article 12.B, TOBIRA shall at all
times be entitled to publish the results of its Development Work regarding the
Compound and the Product. TAKEDA shall not, during the term of this Agreement
and for a period of [*] thereafter, be entitled to publish Confidential
Information related to the Compound or the Product without the prior written
permission of TOBIRA.

 

D. Press Releases and Use of the other Party’s Name. The Parties agree to that
each Party may issue the agreed Press Release in the form attached as
Schedule 12.D., after the Effective Date. Except as provided above, if a Party
desires to issue a press release or other public statement concerning the
execution of this Agreement, it must first obtain the other Party’s written
approval of the content of such proposed release and TOBIRA may thereafter issue
press releases with regard to the Products or development thereof, subject to
the following limitations. Except as required under applicable laws, neither
Party may use the company name, housemarks and trademarks, logos, or symbols
associated with the other Party without the prior written permission of such
other Party.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

37



--------------------------------------------------------------------------------

E. Injunctive Relief. Each Party acknowledges that a breach of this
confidentiality and limited-use obligation relating to the other Party’s
Confidential Information contained hereunder may cause the other Party
continuing and irreparable harm which may not be adequately compensated by the
monetary damages. Each Party, therefore, agrees that in the event of an actual
or threatened breach of such obligation, notwithstanding the provisions of
Article 24 hereof, the disclosing Party shall be entitled to seek, in addition
to any other remedies available to it, a temporary restraining order and
preliminary and final injunctive relief to prevent any breach of this Agreement,
at any time at disclosing Party’s sole discretion and without the necessity of
posting a bond or other security.

 

ARTICLE 13. (PATENTS)

 

A. Obligation to Maintain. TOBIRA shall use its Commercially Reasonable Efforts
to maintain the Assigned Patents. TOBIRA shall be responsible for the
maintenance, defence and prosecution of the Assigned Patents in the name of
TOBIRA and at TOBIRA’s expense, and TAKEDA shall not be under any obligations
except for those specifically set forth in Article 3, provided, however, with
regard to the defence of the Assigned Patents, if TOBIRA receives an office
action, opposition, action for declaratory judgement, nullity action,
interference, declaration for non-infringement, reexamination or other attack
upon the validity, title or enforceability of the Assigned Patents, TOBIRA shall
so notify TAKEDA and shall conduct defence therefor upon consultation with
TAKEDA.

 

B.

Patent Term Extensions. TOBIRA shall use the Commercially Reasonable Efforts to
apply for and obtain the patent term extension for the Assigned Patents. TOBIRA
shall be responsible for the patent term extension of the Assigned Patents.
TOBIRA shall be responsible for listing of the Assigned

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

38



--------------------------------------------------------------------------------

  Patents to the list entitled “Approved Drug Products with Therapeutic
Equivalence Evaluation” known as the “Orange Book” in the case of the United
States, and any and all equivalences in the other countries. All the expenses
for such patent term extension and patent listing shall be borne by TOBIRA.

 

C. Infringement of Assigned Patents. TOBIRA shall use the Commercially
Reasonable Efforts to take appropriate action for elimination of any
infringement of the Assigned Patents. TOBIRA shall be responsible for such legal
proceedings for elimination of any infringement of the Assigned Patents. All the
expenses for such legal proceedings shall be borne by TOBIRA. In addition, in
the event that TOBIRA earns revenues (i.e., damages or costs recovered) from any
legal proceedings pursuant to this Article 13.C. with regard to the Assigned
Patents, the remaining revenues received, after deducting all out-of-pocket
expenses incurred for such legal proceedings from such revenue, if any, shall be
treated as and included in the Net Sales.

 

D. Special Provisions for Public Health Access Licenses. In the event that any
governmental authority or other Third Party proposes or threatens to grant a
Public Health Access License under the Assigned Patents and/or the Information,
to the extent allowed by applicable laws, TOBIRA shall be responsible for taking
any action, provided, however, that TOBIRA shall notify TAKEDA in writing
thereof. TOBIRA shall take any such action at its cost, risk and responsibility.
In the event that TOBIRA shall not be allowed to take any such action or in the
event that any governmental authority or other Third Party proposes or threatens
to grant a Public Health Access License under the Ancillary Patents, then TAKEDA
shall take such action to the extent allowed by applicable laws applying
Commercially Reasonable Efforts and TOBIRA shall give all reasonable assistance
in connection therewith, and each Party shall bear its own costs.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

39



--------------------------------------------------------------------------------

E. Third Party Suits against TAKEDA or TOBIRA. In the event of any claim, threat
or suit by a Third Party against TOBIRA, its Sublicensee(s) and/or TAKEDA
alleging that the manufacture, import, formulation, sale, offer for sale and/or
use of the Compound and/or the Product in the Territory made hereunder infringes
any patents or other industrial property rights of such Third Party, each Party
hereto shall inform the other Party of such claim, threat or suit and TOBIRA
shall, upon consultation with TAKEDA, defend such claim, threat or suit or
settlement thereof at its own cost and responsibility. The damages awarded to a
Third Party as a result of the suit for infringement of such Third Party’s
patents or other industrial property rights or settlement thereof shall be borne
solely by TOBIRA and/or its Sublicensee(s).

 

ARTICLE 14. (INVENTIONS AND IMPROVEMENTS)

 

A. Inventions and Improvements of TAKEDA. In the event that any technical
information, invention or discovery, whether or not patentable, are obtained
concerning the Compound and/or the Product from the activities solely undertaken
by TAKEDA after the Effective Date, such patentable and non-patentable
inventions shall be owned by TAKEDA and patent applications may be, at TAKEDA’s
discretion, filed under the name of TAKEDA and at TAKEDA’s expense. However, any
such patents of which a specific reference to either or both of the Compounds is
made in a claim or example in the patent specifications shall be included in the
Ancillary Patents pursuant to Article 5.C.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

40



--------------------------------------------------------------------------------

B. Inventions and Improvements of TOBIRA. In the event that any technical
information, invention or discovery, whether or not patentable, are obtained
from the activities undertaken by TOBIRA, its Affiliates and/or its
Sublicensee(s) pursuant to this Agreement, such patentable and non-patentable
inventions shall be owned by TOBIRA, its Affiliates and/or its Sublicensee(s)
and patent applications may be, at TOBIRA’s discretion, filed under the name of
TOBIRA and/or its Affiliate(s) or Sublicensee(s) at their expense. If TAKEDA
informs TOBIRA that it wants to have a license under such patent applications or
patents to develop and/or commercialize a compound and/or product originated by
or licensed to TAKEDA (but other than the Compounds and the Product), TOBIRA
shall enter into good faith discussion with TAKEDA for such license under terms
and conditions meeting the then prevailing industrial standard. For the
avoidance of doubt, the foregoing provisions of this Article 14.B. shall not be
interpreted to impose upon TOBIRA an obligation to grant such license to TAKEDA,
unless otherwise separately and expressly agreed upon by the Parties.

 

ARTICLE 15. (FORCE MAJEURE)

If either Party is rendered unable to fulfil wholly or in part any part of its
obligations under this Agreement by reason of “Force Majeure”, such Party shall
forthwith give to the other Party a written notice briefly describing the
circumstances causing such inability, and, thereupon, to the extent that the
Party giving such notice is unable to fulfil such obligations by reason of such
circumstances, such obligations shall be suspended during, but no longer than,
the continuance of such circumstances. “Force Majeure” means requisition or
interference by any Government, State or local authority, war, strikes,
lockouts, riot or epidemic diseases, Act of God or any other circumstances
whatsoever whether ejusdem generis to the above cause or not over which the
Parties shall have no control. In these cases, the other Party has no right to
demand indemnity for damage, and if the event of Force

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

41



--------------------------------------------------------------------------------

Majeure preventing performance shall continue for more than six (6) months, both
Parties shall in good faith negotiate and decide how to cope with the situation.

 

ARTICLE 16. (TERM OF AGREEMENT AND TERMINATION)

 

A. Term of Agreement. This Agreement shall be effective as from the date first
above written, and, unless sooner terminated by mutual agreement or in
accordance with other provisions herein, shall remain in effect on a
country-by-country and a Product-by-Product basis until expiry of the Royalty
Period.

 

B. Termination for Cause. Either Party may terminate this Agreement in its
entirety by written notice to the other Party with immediate effect in the
following cases:

 

  (a) in case either Party fails to fulfil any of its material obligations under
this Agreement and does not correct such default of material obligations within
sixty (60) days counting from the date on which a written notice requiring the
defaulting Party to correct such default of material obligations is posted by
the other Party, provided, however, if such material breach is the one which
cannot be cured within such sixty (60) days period, such termination right is
limited to the following cases: (i) if the defaulting Party does not commence
and diligently continue actions to cure such breach or default during such sixty
(60) days, or (ii) the non-defaulting Party reasonably believes that such
material breach cannot be cured within one hundred and twenty (120) days
counting from the above written notice, provided, further, in any event if such
material breach is not cured within one hundred and twenty (120) days counting
from the above written notice, then either Party may terminate this Agreement in
its entirety by written notice to the other Party with immediate effect; or

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

42



--------------------------------------------------------------------------------

  (b) in case of the filing by the other Party of a petition in bankruptcy or
insolvency, or in case of the filing by the other Party of any petition or
answer seeking reorganization, readjustment, or rearrangement of the business of
the other Party under any law or any government regulation relating to
bankruptcy or insolvency, or in case of the appointment of a receiver for all or
substantially all of the property of the other Party, or in case of the making
by the other Party of any assignment or attempted assignment for the benefit of
creditors, or in case of the institution by the other Party of any proceedings
for the liquidation or winding up of its business, or for the termination of its
corporate charter.

 

C. Termination for Breach of Article 9.D. Notwithstanding the provisions of
Article 16.B, in case of breach of Article 9.D where a Competing Product is
developed or commercialized for any indication for which either one of the
Principal Product or the Reserve Product is being developed or commercialized,
then TAKEDA may terminate this Agreement only with respect to any affected
Product(s) for which TOBIRA is developing or commercializing the Competing
Product (i.e., eliminate such affected Product from the scope of this Agreement,
but this Agreement will continue with respect to the non-affected Product),
effective upon written notice of such termination to TOBIRA.

 

D.

Termination by TOBIRA. TOBIRA may terminate this Agreement if TOBIRA determines
that it is not feasible to pursue the development, launch or sale of the
Products due to one of the following causes: (i) if, in the reasonable judgment,
there are scientific or other technical problems, including any problems which
relate to the safety, efficacy or toxicology of the Compound or Product; or
(ii) there are any significant, unexpected change in the regulatory requirements
in a country concerning the

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

43



--------------------------------------------------------------------------------

  development of the Compound or Product which comes into existence after the
Effective Date, for example a new requirement for studies in specific patient
sub-groups; or (iii) there are any significant unexpected changes in the
commercial opportunity for the Compound or Product, which comes into existence
after the Effective Date and such situation continues or is reasonably expected
to continue for such a long time period that it is no longer financially
feasible to continue to develop and commercialize the Product, TOBIRA may
provide written notice to TAKEDA of such determination, together with competent
information thereof and have serious discussions with TAKEDA regarding what
steps to take in regards to the problem. TOBIRA may then terminate this
Agreement effective upon ninety (90) days written notice days. It is understood
that TOBIRA shall have no right to demand from TAKEDA any compensation for the
termination of this Agreement pursuant to this Article 16.D.

 

ARTICLE 17. (EFFECTS OF BREACH AND TERMINATION)

 

A. Accrued Obligations. Termination of this Agreement for any reason shall not
release any Party from any liability that, at the time of such termination, has
already accrued to the other Party, nor preclude either Party from pursuing all
rights and remedies it may have.

 

B. Consequences of Expiration or Termination.

 

  (a)

Upon expiration of this Agreement with respect to any Product in any country in
the Territory pursuant to Article 16.A, TOBIRA shall continue to have (i) a
perpetual, non-exclusive, fully paid-up, sub-licensable right to continue to
make, have made, further develop or have developed, use, sell, offer to sell,
import and export such Compound and such Product in such country under the
Information, and (ii) the de-blocking covenant granted to TOBIRA in Article 2.B

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

44



--------------------------------------------------------------------------------

  with regard to the Ancillary Patents de-blocked as of such expiration date for
such Compound and such Product in such country shall become perpetual and
irrevocable to the same extent that TOBIRA has such right immediately prior to
the expiration of the term.

 

  (b)

In the event of a termination of this Agreement, either in its entirety or only
with respect to one Product, for any reason, then all licences granted
hereunder, either in their entirety or with respect to any such terminated
Product„ as the case may be, shall cease with immediate effect and TOBIRA shall
promptly send back to TAKEDA any and all data and information furnished by
TAKEDA with respect to all Products or the one Product being terminated, as the
case may be, by the time of such termination, including without limitation the
Information pertaining thereto, and TOBIRA shall not thereafter use them for any
purpose whatsoever; provided, however, (A) that if there is an on-going clinical
trials or clinical studies with regard to the Compound and/or the Product thus
terminated, once started hereunder by TOBIRA and/or its Affiliate(s) or
Sublicensee(s), TOBIRA shall be obligated to complete, at its own expense and
responsibility, such trials even after the termination of this Agreement,
provided, further, in case of termination by TOBIRA pursuant to Article 16.D.,
the terms and conditions set forth in Article 6.D. shall apply and in case of
termination pursuant to subsections (ii) and (iii) of Article 16.D., TOBIRA may
decide not to conduct newly required and/or additional studies, but shall
complete the studies for patients already commenced), and (B) TOBIRA shall
continue to be responsible for the winding-ups including without limitation
answering to the requests and/or questions from patients including continuing to
provide patients with the Product, if

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

45



--------------------------------------------------------------------------------

  appropriate or required, and coordination with the governing regulatory
agencies and other relevant organizations relating thereto. In the event that
termination is by TOBIRA for TAKEDA’s breach or insolvency pursuant to Article
16.33, then TAKEDA shall reimburse TOBIRA for all reasonable costs actually
incurred after the effective date of such termination in connection with
continuation of such trials.

 

  (c) In the event that TAKEDA terminates this Agreement under Articles 16.B.
and in the event that TOBIRA terminates this Agreement under Article 16.D., and
in addition to other consequences of termination set forth herein, if requested
by TAKEDA;: (i) TOBIRA shall immediately transfer and assign back to TAKEDA or
its designee the Assigned Patents or abandon the Assigned Patents at TOBIRA’s
cost, and (ii) TOBIRA shall transfer to TAKEDA or its designee the Approval or
the application therefor and any and all the data and information so far
obtained by TOBIRA and/or its Affiliate(s) or Sublicensee(s), including without
limitation all the results of the Development Work conducted by them, INDs for
the Development Work, and the results of on-going Development Work, if any, and
otherwise assist TAKEDA or its designee so that TAKEDA or its designee may
smoothly take over the development and/or commercialization of the Product. The
transfer and assistance by TOBIRA in accordance with the previous sentence of
this Article 17.B(c) shall be made free to TAKEDA and its designee of any
charge.

 

  (d)

with respect to Sublicensee(s) of TOBIRA that are not in breach of their
sublicense agreements, under which TOBIRA has imposed on such Sublicensee(s) all
applicable obligations which TOBIRA

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

46



--------------------------------------------------------------------------------

  undertakes hereunder, if such Sublicensee(s) desires to continue the
development and/or commercialization of the Product, TAKEDA shall enter into
good faith negotiation for, by assuming such sublicense agreements or otherwise,
a direct license from TAKEDA to such Sublicensee(s); provided, however, that
TAKEDA shall not be obligated to assume any obligations under such agreements
that are in excess of the obligations of TAKEDA under this Agreement, unless
TAKEDA agrees otherwise in its sole discretion.

 

C. Disposal of Products. In the event of a termination of this Agreement, either
in its entirety or with respect to any Product in any country in the Territory,
for any reason, disposal of the Compounds, goods in process and the Products in
TOBIRA’s stock on the effective date of any termination shall be made in the
following manner:

 

  (a) TOBIRA may manufacture the Products using such Compounds and/or such goods
in process and may sell the Products in the Territory at its regular commercial
conditions and only for the term of one (1) year after such termination, subject
to TOBIRA’s agreement to strictly observe the terms and conditions contained in
this Agreement including the obligation to pay royalties in accordance with
Article 4.B; provided that, in the event of a termination by TAKEDA pursuant to
Article 16.B or Article 16.C, the foregoing shall apply only if TAKEDA consents,
which consent shall not be unreasonably withheld; and

 

  (b)

in the event of a termination by TAKEDA pursuant to Article 16.B or Article 16.0
or by TOBIRA pursuant to Article 16.D, if so requested by TAKEDA, TOBIRA shall,
promptly after such TAKEDA’s request, but subject to TOBIRA’s right, if any, to

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

47



--------------------------------------------------------------------------------

  complete the manufacture of goods in process and sell the Products as provided
in above subsection (a), sell to TAKEDA any remaining portion of its stock of
Compounds and/or Products (but only that portion of the stock that has
sufficient shelf life remaining and meets the specifications to be agreed upon
by the Parties as well as the then-current regulatory specifications approved by
the relevant regulatory authorities), at a price to be negotiated and decided by
the Parties, which price shall not be higher than the fully-burdened cost of
goods; and

 

  (c) In any case, TOBIRA shall destroy all stock which does not meet the
specifications or otherwise is not used/sold pursuant to above subsection
(a) and (b) at TOBIRA’s expense and responsibility without requiring TAKEDA to
pay any compensation therefor.

 

D. Survival Clauses.

 

  (a) Upon the expiry or termination of this Agreement, the provisions of [*]
shall survive and any other Article or Schedule of this Agreement which is
expressed or which by its meaning is implied to survive termination.

 

  (b) The expiry or termination of this Agreement for any reason shall be
without prejudice to any rights that shall have accrued to the benefit of either
Party prior to such termination or expiration.

 

ARTICLE 18. (LIMITATION OF LIABILITY)

NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL,
INCIDENTAL, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF THE

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

48



--------------------------------------------------------------------------------

POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
ARTICLE 18 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER ARTICLE 11, OR DAMAGES AVAILABLE FOR A BREACH OF
CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 12.

 

ARTICLE 19. (ASSIGNMENT)

This Agreement or any of the rights or obligations created under this Agreement
shall not be assignable by either Party hereto without prior written consent of
the other Party, which shall not be unreasonably withheld or delayed, except
that each Party may assign this Agreement to its successor in interest pursuant
to a merger, acquisition, reorganization, consolidation or sale of all or
substantially all of the assets of the business to which this Agreement relates
Any attempted assignment that does not comply with the requirements of this
Article 19 shall be null and void. This Agreement shall be binding upon each of
the Parties, their successors and permitted assigns.

 

ARTICLE 20. (SEVERABILITY)

If any provision or provisions of this Agreement shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement shall not be affected
thereby and shall be valid and enforceable to the fullest extent permitted by
law. However, in case such invalidation or unenforceability injures the rights
and interests of either Party, the Parties hereto shall renegotiate this
Agreement in good faith.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

49



--------------------------------------------------------------------------------

ARTICLE 21. (ENTIRE AGREEMENT; MODIFICATION)

This Agreement constitutes the entire, final and complete agreement and
understanding between the Parties, and replaces and supersedes all prior
discussions and agreements between them with respect to the subject matter
hereof. No modification or amendment to this Agreement shall be valid or binding
upon the Parties hereto unless made in writing and duly executed on behalf of
each of the Parties hereto.

 

ARTICLE 22. (OFFICIAL TEXT AND GOVERNING LAW)

The English version of this Agreement subscribed and executed by the Parties
hereto shall be the official text, and this Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York, without
reference to its conflict of law provisions.

 

ARTICLE 23. (NOTICE)

Any notice required to be given by either Party in connection with this
Agreement shall be given in the English language by prepaid airmail, cable,
telex or facsimile addressed to the other Party at its principal office first
above written and to the following attention;

 

  (a) If to TOBIRA, to [Address] (fax: [Number]); and

 

  (b) If to TAKEDA: to the General Manager, Global Licensing & Business
Development (fax: [*])

 

ARTICLE 24. (ARBITRATION)

All disputes arising in connection with this Agreement which cannot be settled
in an amicable way between the Parties hereto shall be finally settled under the
Rules of Conciliation and Arbitration of the International Chamber of Commerce
by one or more arbitrators appointed in accordance with the Rules. The award
rendered shall be final and binding upon both Parties. Such arbitration shall be
held in Osaka, Japan if it is initiated by TOBIRA and in San Diego, CA, U.S.A.
if initiated by TAKEDA The

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

50



--------------------------------------------------------------------------------

language of the arbitration shall be English. The total expense of such
arbitration, including reasonable attorney’s fees, shall be borne by the
unsuccessful Party.

 

ARTICLE 25. (CONSTRUCTION)

This Agreement has been prepared jointly and shall not be strictly construed
against either Party. Ambiguities, if any, in this Agreement shall not be
construed against any Party, without regard to which Party may be deemed to have
authored the ambiguous provision. The headings of each Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
section.

 

ARTICLE 26. (COUNTERPARTS)

This Agreement may be executed in one or more counterparts, each of which shall
be an original and all of which shall constitute together the same document.

 

ARTICLE 27. (WAIVER)

Any delay in enforcing a Party’s rights under this Agreement or any waiver as to
a particular default or other matter shall not constitute a waiver of such
Party’s rights to the future enforcement of its rights under this Agreement
unless such Party provides an express written and signed waiver as to a
particular matter for a particular period of time.

[Remainder Intentionally Left Blank.]

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers in duplicate as of the day and year first above
written. One each text of this Agreement shall be held by either Party hereto.

 

TAKEDA PHARMACEUTICAL COMPANY LIMITED

[*]

Name: [*] Title: [*] TOBIRA THERAPEUTICS, INC.

[*]

Name: [*] Title: [*]

Schedules:

Schedule 1(1) – List of Current Low-Income Countries

Schedule 1(5) – Assigned Patents

Schedule 1(20) – Information List

Schedule 1(36) – Specific Compounds

Schedule 2.B – Ancillary Patents

Schedule 8 – Sample Supply

Schedule 12.D – Press Release

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

52



--------------------------------------------------------------------------------

SCHEDULE 1(1)

List of Current Low-Income Countries

Low-income economies (54) [*]

 

[*] [*] [*]

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

53



--------------------------------------------------------------------------------

SCHEDULE 1(5)

Assigned Patents:

 

(a) Principal Compound

 

Takeda’s

Case No.

 

Country

 

Application No.

(Filing date)

 

Patent No.

(Issue date)

[*]   [*]   [*]  

 

(b) Reserve Compound

 

Takeda’s

Case No.

 

Country

 

Application

(Filing date)

 

Patent No.

(Issue date)

[*]   [*]   [*]   [*]

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

54



--------------------------------------------------------------------------------

SCHEDULE 1(20)

Information List

 

1. Non-clinical part

 

  (a) Principal Compound:

 

Document Number

  

Title

[*]    [*]

 

  (b) Reserve Compound:

 

Document Number

  

Title

[*]    [*]

 

2. Clinical part

 

  (a) Principal Compound:

 

Document Number

  

Title

[*]    [*]

 

  (b) Reserve Compound:

 

Document Number

  

Title

[*]    [*]

 

3. CMC part

 

  (a) Principal Compound:

 

Document No

  

Title

  

Comment

[*]    [*]    [*]

 

Document No.

  

Title

[*]    [*]

 

  (b) Reserve Compound:

 

Drug Substance Document Title

  

Comment

[*]    [*]

Intermediates Document Title

  

Comment

[*]    [*]

 

Document No.

  

Title

[*]    [*]

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

55



--------------------------------------------------------------------------------

SCHEDULE 1(36)

Specific Compounds

[*]

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

56



--------------------------------------------------------------------------------

SCHEDULE 2.B.

Ancillary Patents:

(a) Principal Compound

 

Takeda’s Case No.

 

Country

 

Application (Filing

date)

 

Patent No.

(Issue date)

[*]   [*]   [*]   [*]

(b) Reserve Compound

 

Takeda’s Case No.

 

Country

 

Application (Filing

date)

 

Patent No.

(Issue date)

[*]   [*]   [*]   [*]

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

57



--------------------------------------------------------------------------------

SCHEDULE 8

Sample Supply

 

1. Quantity to be supplied

Principal Compound [*] bulk compound:

[*], and

[*].

 

2. Delivery timing

Within one (1) month after TAKEDA’s receipt of the upfront milestone pursuant to
Article 4.A.(i).

 

3. Purpose of Use

TOBIRA shall use the Principal Compound thus supplied solely for the preliminary
CMC study and shall not, unless otherwise approved by TAKEDA pursuant hereto,
use them for humans.

 

4. CMC Plan and Re-work

Within twenty (20) days after the receipt of the Principal Compound hereunder,
TOBIRA shall provide a CMC plan to TAKEDA which shall include, as a whole or
part of the plan, a proposal that TOBIRA will, either itself or through a Third
Party manufacturer, re-crystallize or re-purify a part of Principal Compound
among from [*] under the cGMP conditions to conform to the FDA’s regulations for
use in humans (hereinafter called the “Re-work”). TAKEDA shall have forty
(40) days after its receipt of such CMC plan to review thereof, and if TAKEDA
finds, at its sole discretion, such proposal to Re-work acceptable, then TAKEDA
shall inform TOBIRA of the same in writing and, subject to such acceptance by
TAKEDA of TOBIRA’s CMC plan, thereafter TOBIRA may, subject to making the second
payment by TOBIRA to TAKEDA of the supply price pursuant to the following
Item 5.(b) hereof, which shall be due upon such TAKEDA’s acceptance, Re-work the
Principal Compound thus approved, and may use the Principal Compound thus
Re-worked from the Principal Compound supplied in humans, provided, however,
TOBIRA shall be fully responsible for such Re-working of the Principal Compound
and further use of such Re-worked Principal Compound and TAKEDA shall have no
responsibility therefor.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

58



--------------------------------------------------------------------------------

For the avoidance of doubt, if TAKEDA does not approve the CMC plan, TAKEDA
shall not be obligated to return the first payment received pursuant to Item 5
(a) hereof and TOBIRA shall not be obligated to make the second payment to be
payable pursuant to Item 5 (b) hereof, but cannot use the Principal Compound
further and shall dispose of all remaining Principal Compound at TOBIRA’s cost
and responsibility without delay and send TAKEDA the written certificate of such
disposal.

 

5. Supply price

[*]

 

6. Shipping and Trade Terms (Incoterms 2000)

[*]

 

7. Quality

TOBIRA acknowledges that the Principal Compound supplied hereunder are supplied
on an as-is basis from current TAKEDA’s inventory without conducting quality
check.

 

8. Warranty

TAKEDA will make no representation and warranties whatsoever with regard to the
supplied Principal Compound, including without limitation their quality (such as
conforming to certain specifications and manufactured in accordance with the
GMP).

In addition, TAKEDA shall make no representation and warranty, whether by such
approval or otherwise, with regard to such Re-working of the Principal Compound
and further use of such the Re-worked Principal Compound, including without
limitation, fitness of the Principal Compound supplied for such Re-work,
reasonableness and successfulness of such Re-work, the efficacy, safety,
usability for humans, conforming to a certain specification, and any other
quality of the Re-worked Principal Compound.

 

9. Additional supply of intermediates and/or raw materials of TAK-652

As of the Effective Date, TAKEDA possesses the following intermediates and raw
materials of TAK-652 in the inventory.

 

Category

  

Sample Name

   Quantity (kg)      Unit Price (US$/kg)  

[*]

   [*]      [* ]       [* ] 

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

59



--------------------------------------------------------------------------------

Within eighty (80) days after the Effective Date, TOBIRA may provide an
additional CMC plan to TAKEDA which shall include, as a whole or part of the
plan, a proposal that TOBIRA will purchase certain amount of such intermediates
and/or raw materials among from such TAKEDA’s inventory and will, either itself
or through a Third Party manufacturer, manufacture the Principal Compound under
cGMP conditions to conform to the FDA’s regulations for use in humans
(hereinafter called the “Completion”).

TAKEDA will have forty (40) days after its receipt of such CMC plan to review
thereof, and if TAKEDA finds, at its sole discretion, such proposal of the
Completion acceptable, then TAKEDA shall inform TOBIRA of such decision in
writing. In such case,

(i) TAKEDA shall transfer to TOBIRA and TOBIRA shall accept the intermediates
and/or raw materials identified in the approved CMC plan,

(ii) Delivery timing of such intermediates and/or raw materials shall be “within
one (1) month after TAKEDA’s notice of acceptance,

(iii) Supply price of such intermediates and/or raw materials shall be
calculated based on the unit price set forth in the above intermediate and raw
material schedule, and shall be due upon the delivery thereof and shall be paid
by TOBIRA to TAKEDA within fifteen (15) days after the delivery of the concerned
intermediates and/or raw materials,

(iv) Shipping and trade terms shall be on EXW Osaka (Incoterms 2000) basis,

(v) TOBIRA acknowledges that the intermediates and/or raw materials supplied
hereunder are supplied on an as-is basis from the current TAKEDA’s inventory
without conducting any quality check, and TAKEDA will make no representation and
warranties whatsoever with regard to the supplied intermediates and raw
materials, including without limitation their quality (such as conforming to
certain specifications and manufactured in accordance with the GMP),

(vi) TOBIRA shall be fully responsible for the Completion of the intermediates
and raw materials into the Principal Compound and further use of such the
Completed Principal Compound and TAKEDA shall have no responsibility therefor,
and

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

60



--------------------------------------------------------------------------------

(vii) TAKEDA shall make no representation and warranty, whether by such approval
or otherwise, with regard to the such Completion of the intermediates and raw
materials into the Principal Compound and further use of such the Completed
Principal Compound, including without limitation, fitness of the intermediates
and raw materials supplied for such Completion, reasonableness and
successfulness of such Completion, the efficacy, safety, usability for humans,
conforming to a certain specification, and any other quality of the Completed
Principal Compound.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

61



--------------------------------------------------------------------------------

SCHEDULE 12.D.

Press Release

 

LOGO [g944504ex10_5pg062a.jpg]

 

FOR IMMEDIATE RELEASE

LOGO [g944504ex10_5pg062b.jpg]

 

Contacts:

 

James Sapirstein

Tobira Therapeutics, Inc.

Tel: 001-781-635-4346

 

[*]

Takeda Pharmaceuticals Company Limited

Tel: [*]

Takeda to License CCR5 Antagonists for Treatment of HIV Infection to Tobira
Therapeutics, Inc.

Osaka, Japan and San Diego, August 1, 2007 – Takeda Pharmaceutical Company
Limited (“Takeda”) and Tobira Therapeutics, Inc. (“Tobira”) today announced that
they have entered into an agreement pursuant to which exclusive worldwide rights
to develop, manufacture and commercialize Takeda’s anti-HIV investigational
compounds TAK-220 and TAK-652 are granted to Tobira.

Upon conclusion of the agreement, Takeda will receive from Tobira an upfront
payment as well as development and commercialization milestone payments and
royalty on sales of products. Further details of economic conditions are not
disclosed.

TAK-652 and TAK-220 are CCR5 antagonists that can be administered orally and
bind CCR5 receptors to interfere with the entry of the HIV-1 virus into
macrophages and activated T-cells by inhibiting fusion between viral and
cellular membranes.

This mechanism of action is different from those currently used for treatment of
HIV infection such as nucleoside reverse transcriptase inhibitors and protease
inhibitors. TAK-220 and TAK-652 are currently in Phase I clinical development in
the U.S. and Europe. All future development activities in these territories will
be conducted by Tobira.

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

62



--------------------------------------------------------------------------------

“We are delighted to have the opportunity to further develop TAK-652, a
potentially “best in class” and TAK-220. Tobira’s focus is treatment of HIV
infection and we look forward to working with researchers, the HIV community and
other important partners to bring these compounds to market as expeditiously as
possible for the benefit of patients and their loved ones” said James
Sapirstein, CEO of Tobira.

“We expect that the development activities will be successfully conducted by
Tobira, whose management team has excellent expertise in the field of research
and development of anti-HIV investigational compounds, so that these compounds
will offer new treatment options for this disease.”, said Dr. Kiyoshi Kitazawa,
Ph.D., Managing Director, General Manager, Strategic Product Planning Department
of Takeda.

About Tobira Therapeutics, Inc.

Tobira Therapeutics is a private biopharmaceutical company which is focused on
developing and commercializing innovative antiviral compounds to treat HIV
disease. The company was founded in 2006 by Eckard Weber, MD, a partner at the
venture capital firm Domain Associates, to develop novel treatments for HIV
disease. Tobira has assembled a highly experienced management team with decades
of clinical and commercial development experience specifically in HIV.

About Takeda Pharmaceutical Company Limited

Located in Osaka, Japan, Takeda is a research-based global company with its main
focus on pharmaceuticals. As the largest pharmaceutical company in Japan and one
of the global leaders of the industry, Takeda is committed to striving toward
better health for individuals and progress in medicine by developing superior
pharmaceutical products. Additional information about Takeda is available
through its corporate website, www.takeda.com.

###

 

Confidential

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

63